

AMENDED AND RESTATED LIMITED CONSENT AND EIGHTH AMENDMENT TO
AMENDED AND RESTATED LOAN AGREEMENT


This AMENDED AND RESTATED LIMITED CONSENT AND EIGHTH AMENDMENT TO AMENDED AND
RESTATED LOAN AGREEMENT (this “Consent and Amendment”) is dated as of September
19, 2019, and is entered into by and among HORIZON GLOBAL CORPORATION, a
Delaware corporation (“Parent Borrower”), HORIZON GLOBAL AMERICAS INC., a
Delaware corporation (“Horizon Americas”) (f/k/a Cequent Performance Products,
Inc., a Delaware corporation and successor by merger with Cequent Consumer
Products, Inc., an Ohio corporation), CEQUENT UK LIMITED, a company incorporated
in England and Wales with company number 08081641 (“Cequent UK”), CEQUENT TOWING
PRODUCTS OF CANADA LTD., a company formed under the laws of the Province of
Ontario (“Cequent Canada”, and together with Parent Borrower, Horizon Americas
and Cequent UK, collectively, “Borrowers”), Horizon Global Company LLC, a
Delaware limited liability company (“Horizon Global”), the other Persons party
to this Consent and Amendment as Obligors, the financial institutions party to
this Consent and Amendment as Lenders, and BANK OF AMERICA, N.A., a national
banking association, in its capacity as agent for itself and the other Secured
Parties (“Agent”).
RECITALS
WHEREAS, the Borrowers, the other Obligors party hereto, the Agent and the
Lenders have entered into that certain Amended and Restated Loan Agreement dated
as of December 22, 2015 (as amended, restated, supplemented or otherwise
modified from time to time, the “Loan Agreement”);
WHEREAS, the Borrowers and the other Obligors have requested that the Agent and
the Required Lenders consent to the disposition by Cequent Bermuda Holdings Ltd
(“Cequent Bermuda”) to Hayman Pacific BidCo Pty Ltd (together with any buyer
nominee, the “Buyers”) of all of the shares of Horizon Global Holdings Australia
Pty. Ltd (“Horizon Australia”) and the disposition by Horizon GBP Finance LLC
(“GBP Finance”) and Horizon Euro Finance LLC (“Euro Finance” and together with
Cequent Bermuda and GBP Finance, the “Sellers”) to Buyers of their respective
shares of TriMotive Asia Pacific Limited (“TAPL”) pursuant to that certain Share
Sale and Purchase Agreement dated as of August 16, 2019 (the “SPA”) among the
Buyers and the Sellers. The sale by the Sellers to the Buyers of the shares of
Horizon Australia and the shares of TAPL is hereinafter referred to as the “APAC
Sale”.


WHEREAS, subject to the terms of this Consent and Amendment, the Agent and
Lenders constituting the Required Lenders have agreed to consent to the
consummation of the APAC Sale;


NOW, THEREFORE, in consideration of the mutual conditions and agreements set
forth in the Loan Documents and this Consent and Amendment, and other valuable
consideration, the receipt and sufficiency of which are hereby acknowledged, the
parties hereby agree as follows:


ARTICLE I
DEFINITIONS
Initially capitalized terms used but not otherwise defined in this Consent and
Amendment have the respective meanings set forth in the Loan Agreement, as
amended hereby.


ARTICLE II
RECITALS
The foregoing Recitals are hereby made a part of this Consent and Amendment.






--------------------------------------------------------------------------------




ARTICLE III
AMENDMENT TO LOAN AGREEMENT
On the Consent Effective Date, the Loan Agreement is hereby amended as follows:


3.01    Additional Definitions. Section 1.1 of the Loan Agreement is hereby
amended to include the following definitions, in appropriate alphabetical order:
“ “Eighth Amendment Availability Block” means $5,000,000.
“Special Availability Block” means the Eighth Amendment Availability Block plus
the U.S. Special Availability Block. ”
3.02    Modification to Definitions. Each reference to “U.S. Special
Availability Block” in each of the definitions of “Borrowing Base Trigger
Period,” “Eligible In-Transit Inventory Trigger Period,” “Financial Covenant
Trigger Period,” “Required Conditions” and “U.S. Availability Reserve” is hereby
replaced with a reference to “Special Availability Block”.




ARTICLE IV
LIMITED CONSENT UNDER THE LOAN AGREEMENT
4.01    Limited Consent.
(a)The Obligors hereby acknowledge that the APAC Sale is not permitted under
Section 10.2.5 of the Loan Agreement. The Obligors have therefore requested that
the Agent and Required Lenders consent to the consummation of the APAC Sale.
Subject to the terms and conditions contained in this Consent and Amendment, the
Agent and Lenders party hereto hereby consent to the consummation of the APAC
Sale in accordance with the terms set forth in the SPA and waive any Events of
Default that would have otherwise resulted therefrom.
(b)The Obligors desire to make certain voluntary prepayments of the First Lien
Term Loan Debt which remains outstanding as a consequence of certain First Lien
Term Loan Lenders declining their pro rata share of the mandatory prepayments
required to be made with proceeds of the APAC Sale under and in accordance with
the terms of the First Lien Term Loan Agreement (such prepayments, the
“Voluntary APAC Prepayments”). The Obligors hereby acknowledge that the
Voluntary APAC Prepayments are not permitted under Section 10.2.8 of the Loan
Agreement. Subject to the terms and conditions contained in this Consent and
Amendment, the Agent and the Lenders party hereto hereby consent to the making
of the Voluntary APAC Prepayments so long as (i) any and all such Voluntary APAC
Prepayments are made on or before September 25, 2019, (ii) no Event of Default
exists both before and immediately after giving to each such Voluntary APAC
Prepayment, (iii) Total Availability both immediately before and immediately
after giving effect to each such Voluntary APAC Prepayment shall be at least
$42.5 million, and (iv) after giving effect to all such Voluntary APAC
Prepayments, the principal amount of outstanding First Lien Term Loan Debt shall
not be less than $25 million.
(c)The consent in this Section 4.01 shall be effective only to the extent
specifically set forth herein and shall not (i) be construed as a waiver of any
breach, Default or Event of Default nor as a waiver of any breach, Default or
Event of Default of which the Agent and the Lenders have not been informed by
the Obligors, (ii) affect the right of the Agent or the Lenders to demand
compliance by the Obligors with all terms and conditions of the Loan Documents,
except as specifically waived by this Consent and Amendment, (iii) be deemed a
waiver of or consent to any transaction or future action on the part of any
Obligor requiring the Agent’s or any Lender’s consent or approval under the Loan
Documents, other than as expressly set forth herein, or (iv) except as consented
to hereby, be deemed or construed to be a waiver or release of, or a limitation
upon, the Agent’s or the Lenders’ exercise of any rights or remedies under the
Loan Agreement or any other Loan Document, whether arising as a consequence of
any Default or Event of Default which may now exist or otherwise, all such
rights and remedies hereby being expressly reserved.


2

--------------------------------------------------------------------------------




ARTICLE V
CERTIFICATION


The Obligors hereby certify to Agent and Lenders that (a) (i) the Limited
Consent and Waiver to Credit Agreement (the “First Lien Term Consent”), dated on
or about the date hereof, by and among Parent Borrower, the First Lien Term Loan
Lenders party thereto, and the First Lien Term Loan Agent and (ii) the Limited
Consent and Waiver to Credit Agreement (the “Second Lien Term Consent”) dated on
or about the date hereof, by and among the Parent Borrower, the Second Lien Term
Loan Lenders party thereto and the Second Lien Term Loan Agent are not
prohibited by Section 10.2.11 of the Loan Agreement, and (b) neither the
execution nor the performance of this Consent and Amendment by Obligors pursuant
to the Loan Documents violates the Term Loan Documents (after giving effect to
each of the First Lien Term Consent and the Second Lien Term Consent).




ARTICLE VI
REPRESENTATIONS AND WARRANTIES


Each Obligor hereby represents and warrants to each Lender and the Agent, as of
the date hereof and as of the Consent Effective Date, as follows:


6.01    Authority. The execution, delivery and performance by such Obligor of
this Consent and Amendment, and the transactions contemplated hereby or thereby,
have been duly authorized by all necessary action, and this Consent and
Amendment is a legal, valid and binding obligation of such Obligor enforceable
against such Obligor in accordance with its terms, subject to applicable
bankruptcy, insolvency, reorganization, moratorium or other laws affecting
creditors’ rights generally and subject to general principles of equity,
regardless of whether considered in a proceeding in equity or at law.
6.02    Representations and Warranties. Each representation and warranty of such
Obligor in the Loan Documents is true and correct as of the date hereof, after
giving effect to this Consent and Amendment (except for representations and
warranties that expressly relate to an earlier date and except for the
representations and warranties set forth in Section 9.1.4(d) {No Material
Adverse Change} of the Loan Agreement).
6.03    Governmental Approvals; No Conflicts. The execution, delivery, and
performance by such Obligor of this Consent and Amendment (a) do not require any
consent or approval of, registration or filing with, or any other action by, any
Governmental Authority, (b) will not violate any Applicable Law or regulation or
the charter, by-laws or other organizational documents of any Obligor or any
Subsidiary of any Obligor or any order of any Governmental Authority, (c) will
not violate or result in a default under any indenture, agreement or other
instrument binding upon any Obligor or any Subsidiary of any Obligor or their
assets, or give rise to a right thereunder to require any payment to be made by
any Obligor or any Subsidiary of any Obligor, except for violations, defaults or
the creation of such rights that could not reasonably be expected to result in a
Material Adverse Effect, (d) will not result in the creation or imposition of
any Lien on any asset of any Obligor or any Subsidiary of any Obligor, except
Liens created under the Loan Documents and Liens permitted by Section 10.2.2 of
the Loan Agreement, and (e) do not require any acknowledgement, agreement or
consent under any indenture, agreement or other instrument binding upon any
Obligor or any Subsidiary of any Obligor or their assets, except for such
acknowledgements, agreements and consents as have been obtained or made and are
in full force and effect, and such acknowledgements, agreements or consents the
failure of which to obtain could not reasonably be expected to result in a
Material Adverse Effect.
6.04    No Defaults. No Default or Event of Default has occurred and is
continuing.
6.05    Beneficial Ownership Certification. As of the date hereof, the
information included in the Beneficial Ownership Certification (as defined in
the Loan Agreement after giving effect to this Consent and Amendment), if
applicable, is true and correct in all respects.


3

--------------------------------------------------------------------------------




ARTICLE VII
CONDITIONS PRECEDENT AND FURTHER ACTIONS
7.01    Conditions Precedent. This Consent and Amendment shall be deemed
effective as of the date first set forth above when each of the following
conditions precedent have been satisfied in form and substance satisfactory to
the Agent and its counsel (such date, the “Consent Effective Date”):
(a)The Agent shall have received duly executed counterparts of this Consent and
Amendment which, when taken together, bear the authorized signatures of the
Obligors, the Agent and the Required Lenders;
(b)The Agent shall have received fully executed copies of the First Lien Term
Consent, which shall be in the form circulated by Jones Day to McGuireWoods LLP
and Agent at 5:08 p.m., Eastern Time, on September 19, 2019, which includes an
acknowledgement that not less than $35 million of Net Proceeds from the APAC
Sale are being applied to the Loans, and all conditions precedent set forth in
the First Lien Term Consent shall have been met or waived by the First Lien Term
Loan Agent and/or the First Lien Term Loan Lenders in accordance with the terms
of the First Lien Term Loan Documents;
(c)The Agent shall have received fully executed copies of the Second Lien Term
Consent, which shall be in the form circulated by Jones Day to McGuireWoods LLP
and Agent at 5:08 p.m., Eastern Time, on September 19, 2019, which includes an
acknowledgement that not less than $35 million of Net Proceeds from the APAC
Sale are being applied to the Loans, and all conditions precedent set forth in
the Second Lien Term Consent shall have been met or waived by the Second Lien
Term Loan Agent and/or the Second Lien Term Loan Lenders in accordance with the
terms of the Second Lien Term Loan Documents;
(d)The Agent shall be satisfied that after giving effect to consummation of the
transactions contemplated hereby and payment of all fees and expenses in
connection herewith and therewith (i) Total Availability shall be at least $42.5
million immediately after the repayment of Loans as set forth in sub-clause
(ii), and (ii) Loans shall be repaid with Net Proceeds from the APAC Sale in an
amount not less than $35 million on or before September 24, 2019;
(e)The Borrowers shall have paid to the Agent, for the benefit of each Lender
providing its written consent to this Consent and Amendment, an amendment fee
equal to 50 basis points in respect of the aggregate Commitments of such Lender
immediately after giving effect to this Consent and Amendment; and
(f)The Borrowers shall have paid all fees and expenses (provided that legal fees
required to be paid as a condition precedent to the occurrence of the Consent
Effective Date shall be limited to such legal fees as to which Borrowers have
received a summary invoice) owed to and/or incurred by the Agent in connection
with this Consent and Amendment.
7.02    Further Actions. Each of the parties to this Consent and Amendment
agrees that at any time and from time to time upon the written request of any
other party, it will execute and deliver such further documents and do such
further acts and things as such other party may reasonably request in order to
effect the purposes of this Consent and Amendment.
ARTICLE VIII
REAFFIRMATION
Each Obligor hereby (i) acknowledges and consents to this Consent and Amendment;
(ii) reaffirms its obligations under the Guaranties, the Security Documents and
the other Loan Documents; (iii) reaffirms the Liens granted by it pursuant to
the Security Documents; and (iv) confirms that the Guaranties, the Security
Documents and the other Loan Documents remain in full force and effect, without
defense, offset or counterclaim. Although each Guarantor has been informed of
the terms of the Consent and Amendment, such Guarantor hereby confirms that it
understands and agrees that the Agent and the Lenders have no duty to so notify
such Guarantor or any other guarantor or to seek this or any future
acknowledgment, consent or reaffirmation, and nothing contained herein shall
create or imply any such duty as to any transaction, past or future.




4

--------------------------------------------------------------------------------




ARTICLE IX
MISCELLANEOUS
9.01    Successors and Assigns. This Agreement shall be binding upon and inure
to the benefit of Obligors, Agent, Lenders, Secured Parties, and their
respective successors and assigns. The successors and assigns of the Obligors
include, without limitation, their respective receivers, trustees, and
debtors-in-possession.
9.02    Further Assurances. Each Obligor party hereto hereby agrees from time to
time, as and when requested by the Agent or any Lender, to execute and deliver
or cause to be executed and delivered all such documents, instruments and
agreements and to take or cause to be taken such further or other action as the
Agent or such Lender may reasonably deem necessary or desirable in order to
carry out the intent and purposes of this Consent and Amendment and the other
Loan Documents.
9.03    Loan Document. This Consent and Amendment shall be deemed to be a “Loan
Document” for all purposes under the Loan Agreement.
9.04    Governing Law. THIS CONSENT AND AMENDMENT AND, UNLESS EXPRESSLY PROVIDED
IN ANY LOAN DOCUMENT, ALL CLAIMS SHALL BE GOVERNED BY THE LAWS OF THE STATE OF
NEW YORK, WITHOUT GIVING EFFECT TO ANY CONFLICT OF LAW PRINCIPLES EXCEPT FEDERAL
LAWS RELATING TO NATIONAL BANKS.
9.05    Consent to Forum.
(a)Forum. EACH OBLIGOR HEREBY CONSENTS TO THE EXCLUSIVE JURISDICTION OF ANY
STATE COURT SITTING IN NEW YORK COUNTY, NEW YORK OR THE UNITED STATES DISTRICT
COURT OF THE SOUTHERN DISTRICT OF NEW YORK, IN ANY DISPUTE, ACTION, LITIGATION
OR OTHER PROCEEDING RELATING IN ANY WAY TO ANY LOAN DOCUMENTS, AND AGREES THAT
ANY DISPUTE, ACTION, LITIGATION OR OTHER PROCEEDING SHALL BE BROUGHT BY IT
SOLELY IN ANY SUCH COURT. EACH OBLIGOR IRREVOCABLY AND UNCONDITIONALLY WAIVES
ALL CLAIMS, OBJECTIONS AND DEFENSES THAT IT MAY HAVE REGARDING ANY SUCH COURT’S
PERSONAL OR SUBJECT MATTER JURISDICTION, VENUE OR INCONVENIENT FORUM. EACH PARTY
HERETO IRREVOCABLY AND UNCONDITIONALLY SUBMITS TO THE JURISDICTION OF SUCH
COURTS AND CONSENTS TO SERVICE OF PROCESS IN THE MANNER PROVIDED FOR NOTICES IN
SECTION 14.3.1 OF THE LOAN AGREEMENT. A FINAL JUDGMENT IN ANY PROCEEDING OF ANY
SUCH COURT SHALL BE CONCLUSIVE AND MAY BE ENFORCED IN OTHER JURISDICTIONS BY
SUIT ON THE JUDGMENT OR ANY OTHER MANNER PROVIDED BY APPLICABLE LAW.
(b)Other Jurisdictions. Nothing herein shall limit the right of Agent, any
Security Trustee or any Lender to bring proceedings against any Obligor (other
than a Mexican Domiciled Obligor) in any other court, nor limit the right of any
party to serve process in any other manner permitted by Applicable Law (except
with respect to service of process to Mexican Domiciled Obligors). Nothing in
this Consent and Amendment shall be deemed to preclude enforcement by Agent or
any Security Trustee of any judgment or order obtained in any forum or
jurisdiction. Final judgment against an Obligor in any action, suit or
proceeding shall be conclusive and may be enforced in any other jurisdiction,
including the country in which such Obligor is domiciled, by suit on the
judgment.
(c)Each Mexican Domiciled Obligor waives any right to any jurisdiction (other
than as provided under Section 9.04 above and this Section 9.05) to which they
may be entitled under Applicable Law, by reason of its present or future
domicile, or otherwise, for the purposes of proceedings against or involving any
of the Mexican Domiciled Obligors, and waives any objection to those courts on
the ground of venue or forum non conveniens.
9.06    Severability. Wherever possible, each provision of this Consent and
Amendment shall be interpreted in such manner as to be valid under Applicable
Law. If any provision is found to be invalid under Applicable Law, it shall be
ineffective only to the extent of such invalidity and the remaining provisions
of this Consent and Amendment shall remain in full force and effect.


5

--------------------------------------------------------------------------------




9.07    Entire Agreement. Time is of the essence of this Consent and Amendment.
This Consent and Amendment constitutes the entire contract among the parties
relating to the subject matter hereof, and supersede any and all previous
agreements and understandings, oral or written, relating to the subject matter
hereof.
9.08    Execution in Counterparts. This Consent and Amendment may be executed in
counterparts, each of which shall constitute an original, but all of which when
taken together shall constitute a single contract. This Consent and Amendment
shall become effective on the Consent Effective Date. Delivery of a signature
page of this Consent and Amendment by telecopy or other electronic means shall
be effective as delivery of a manually executed counterpart of such agreement.
9.09    Costs and Expenses. The Borrowers agree to reimburse Agent for all fees,
costs and expenses, including the reasonable fees, costs and expenses of counsel
or other advisors for advice, assistance, or other representation in connection
with this Consent and Amendment.
9.10    Reference to and Effect upon the Loan Documents. The Loan Agreement and
the other Loan Documents shall continue in full force and effect in accordance
with the provisions thereof, and are hereby ratified and confirmed. In each case
except as expressly provided in this Consent and Amendment, the execution,
delivery and effectiveness of this Consent and Amendment shall not operate as a
waiver of any right, power or remedy of Agent or any Lender under any of the
Loan Documents, nor constitute a waiver or amendment of any provision of any of
the Loan Documents. Upon the effectiveness of this Consent and Amendment, each
reference in the Loan Agreement to “this Agreement,” “hereunder,” “hereof,”
“herein” or words of similar import shall mean and be a reference to the Loan
Agreement as amended hereby.
9.11    Section Headings. The section headings herein are for convenience of
reference only, and shall not affect in any way the interpretation of any of the
provisions hereof.
9.12    Amendment and Restatement. The Borrowers, the other Obligors party
hereto, the Agent and the Lenders have previously executed that certain Limited
Consent and Eighth Amendment to Amended and Restated Loan Agreement dated as of
September 18, 2019 (the “Original Consent”). The Obligors, the Agent and the
Lenders party hereto hereby agree that as of the date first set forth above, the
terms and provisions of the Original Consent shall be and hereby are amended and
restated in their entirety by the terms and provisions of this Consent and
Amendment, and the terms and provisions of the Original Consent shall be
superseded by this Consent and Amendment.
Balance of Page Intentionally Left Blank
Signature Pages Follow


6

--------------------------------------------------------------------------------






IN WITNESS WHEREOF, duly authorized representatives of the parties have executed
this Consent and Amendment and the parties have delivered this Consent and
Amendment, each as of the day and year first written above.
.
 
OBLIGORS:


HORIZON GLOBAL CORPORATION,
a Delaware corporation


By: /s/ Jay Goldbaum
Name: Jay Goldbaum
Title: General Counsel, Chief Compliance Officer and Corporate Secretary


 
HORIZON GLOBAL AMERICAS INC.,
a Delaware corporation




By: /s/ Jay Goldbaum
Name: Jay Goldbaum
Title: Vice President and Secretary
 


CEQUENT UK LIMITED, a company incorporated in England and Wales with company
number 08081641




By: /s/ Jay Goldbaum
Name: Jay Goldbaum
Title: Director




CEQUENT TOWING PRODUCTS OF CANADA LTD., a company formed under the laws of the
Province of Ontario




By: /s/ Jay Goldbaum
Name: Jay Goldbaum
Title: Vice President and Secretary




HORIZON GLOBAL COMPANY LLC,
a Delaware limited liability company




By: /s/ Jay Goldbaum
Name: Jay Goldbaum
Title: Vice President and Secretary







HORIZON INTERNATIONAL HOLDINGS LLC,
a Delaware limited liability company
By: /s/ Jay Goldbaum
Name: Jay Goldbaum                    
Title:    Vice President and Secretary                


7

--------------------------------------------------------------------------------





CEQUENT NEDERLAND HOLDINGS B.V.,
a company formed under the laws of the Netherlands
By: /s/ Jay Goldbaum                    
Name: Jay Goldbaum                    
Title: Director                    
CEQUENT MEXICO HOLDINGS B.V.,
a company formed under the laws of the Netherlands
By: /s/ Jay Goldbaum                    
Name:    Jay Goldbaum                
Title:    Director                
CEQUENT SALES COMPANY DE MEXICO, S. DE     R.L. de C.V.,
a limited liability company formed under the laws of Mexico
By: /s/ Jay Goldbaum                    
Name:    Jay Goldbaum                
Title:    Vice President and Director                
CEQUENT ELECTRICAL PRODUCTS DE     MEXICO, S. DE R.L. de C.V.,
a limited liability company formed under the laws of Mexico
By: /s/ Jay Goldbaum                    
Name:    Jay Goldbaum                
Title:    Vice President and Director        


8

--------------------------------------------------------------------------------





HORIZON GLOBAL DIGITAL LIMITED,a company incorporated in England and Wales with
company number 10932461




By: /s/ Jay Goldbaum
Name: Jay Goldbaum
Title: Director


WESTFALIA UK LIMITED, a company incorporated in England and Wales with company
number 05569242




By: /s/ Jay Goldbaum
Name: Jay Goldbaum
Title: Director


HORIZON GLOBAL EUROPEAN HOLDINGS LIMITED, a company incorporated in England and
Wales with company number 08480228




By: /s/ Jay Goldbaum
Name: Jay Goldbaum
Title: Director


C.P. WITTER LIMITED, a company incorporated in England and Wales with company
number 01362420




By: /s/ Jay Goldbaum
Name: Jay Goldbaum
Title: Director


TEIJS HOLDING B.V., a Dutch private limited liability company (besloten
vennootschap met beperkte aansprakelijkheid)




By: /s/ Jay Goldbaum
Name: Jay Goldbaum
Title: Authorized Signatory




TEIJS B.V., a Dutch private limited liability company (besloten vennootschap met
beperkte aansprakelijkheid)




By: /s/ Jay Goldbaum
Name: Jay Goldbaum
Title: Authorized Signatory




9

--------------------------------------------------------------------------------





TERWA HOLDING B.V., a Dutch private limited liability company (besloten
vennootschap met beperkte aansprakelijkheid)




By: /s/ Jay Goldbaum
Name: Jay Goldbaum
Title: Authorized Signatory


TERWA INVESTOR B.V., a Dutch private limited liability company (besloten
vennootschap met beperkte aansprakelijkheid)




By: /s/ Jay Goldbaum
Name: Jay Goldbaum
Title: Authorized Signatory


TERWA INNOVATION B.V., a Dutch private limited liability company (besloten
vennootschap met beperkte aansprakelijkheid)




By: /s/ Jay Goldbaum
Name: Jay Goldbaum
Title: Authorized Signatory


HORIZON SOURCING B.V., a Dutch private limited liability company (besloten
vennootschap met beperkte aansprakelijkheid)




By: /s/ Jay Goldbaum
Name: Jay Goldbaum
Title: Authorized Signatory


CEQUENT BRAZIL HOLDINGS COOPERATIEF W.A., a Dutch cooperative with statutory
liability (coöperatie met wettelijke aansprakelijkheid)




By: /s/ Jay Goldbaum
Name: Jay Goldbaum
Title: Authorized Signatory


HGHK SERVICES C.V., a Dutch limited partnership (commanditaire vennootschap)


Represented by its general partner:
Horizon Euro Finance


By: /s/ Jay Goldbaum


10

--------------------------------------------------------------------------------





Name: Jay Goldbaum
Title: Vice President and Secretary


HG GERMANY HOLDINGS GMBH, a limited liability company incorporated under German
law




By: /s/ Jay Goldbaum
Name: Jay Goldbaum
Title: Director


WESTFALIA-AUTOMOTIVE HOLDING GMBH, a limited liability company incorporated
under German law




By: /s/ Jay Goldbaum
Name: Jay Goldbaum
Title: Director


WESTFALIA-AUTOMOTIVE GMBH, a limited liability company incorporated under German
law




By: /s/ Jay Goldbaum
Name: Jay Goldbaum
Title: Director


HENRICHS BETEILIGUNGSGESELLSCHAFT MBH, a limited liability company incorporated
under German law




By: /s/ Jay Goldbaum
Name: Jay Goldbaum
Title: Director


WESTFALIA-AUTOMOTIVE BETEILIGUNGSGESELLSCHAFT MBH, a limited liability company
incorporated under German law




By: /s/ Jay Goldbaum
Name: Jay Goldbaum
Title: Director


HORIZON GLOBAL GERMANY GMBH, a limited liability company incorporated under
German law




By: /s/ Jay Goldbaum
Name: Jay Goldbaum
Title: Director




11

--------------------------------------------------------------------------------







WESTFALIA AMERICAN HITCH, INC.,
a Delaware corporation




By: /s/ Jay Goldbaum
Name: Jay Goldbaum
Title: Vice President and Secretary


HORIZON REAL FINANCE LLC,
a Delaware limited liability company




By: /s/ Jay Goldbaum
Name: Jay Goldbaum
Title: Vice President and Secretary


HORIZON GBP FINANCE LLC,
a Delaware limited liability company




By: /s/ Jay Goldbaum
Name: Jay Goldbaum
Title: Vice President and Secretary


HORIZON SOURCING HOLDINGS LLC,
a Delaware limited liability company




By: /s/ Jay Goldbaum
Name: Jay Goldbaum
Title: Vice President and Secretary




HORIZON EURO FINANCE LLC,
a Delaware limited liability company




By: /s/ Jay Goldbaum
Name: Jay Goldbaum
Title: Vice President and Secretary


12

--------------------------------------------------------------------------------





 
AGENT AND REQUIRED LENDERS:


BANK OF AMERICA, N.A.,
as Agent, a U.S. Lender, a UK Lender and UK Swingline Lender




By: /s/ Kindra M. Mullarky
Name: Kindra M. Mullarky
Title: Senior Vice President




BANK OF AMERICA, N.A. (acting through its Canada branch), as a Canadian Lender
and Canadian Swingline Lender




By: /s/ Sylwia Durkiewicz
Name: Sylwia Durkiewicz
Title: Vice President




BANK OF AMERICA, N.A. (acting through its London branch), as UK Security Trustee




By:/s/ Kindra M. Mullarky
Name: Kindra M. Mullarky
Title: Senior Vice President
 
 





13

--------------------------------------------------------------------------------





 
WELLS FARGO BANK, NATIONAL ASSOCIATION, as a U.S. Lender




By: /s/ Nykole Hanna
Name: Nykole Hanna
Title: Authorized Signatory




WELLS FARGO CAPITAL FINANCE CORPORATION CANADA, as a Canadian Lender


By: /s/ David G. Phillips
Name: David G. Phillips
Title: Credit Officer Canada




WELLS FARGO BANK, NATIONAL ASSOCIATION, (London branch), as a UK Lender


By: /s/ N.B. Hogg
Name: N.B. Hogg
Title: Authorized Signatory





 
BANK OF MONTREAL, as a U.S. Lender and a UK Lender




By: /s/ Elizabeth Mitchell
Name: Elizabeth Mitchell
Title: Vice President




BANK OF MONTREAL, Toronto Branch, as a Canadian Lender




By: /s/ Keri Stackhouse
Name: Keri Stackhouse
Title: Head Credit Structuring











































14